144 N.W.2d 401 (1966)
STATE of Iowa, Appellee,
v.
Orley Merle McCUNE, Appellant.
No. 51885.
Supreme Court of Iowa.
July 14, 1966.
Ted V. Ruffin and R. Fred Dumbaugh, Cedar Rapids, for appellant.
Lawrence F. Scalise, Atty. Gen., and Don R. Bennett, Asst. Atty. Gen., for appellee.
PER CURIAM:
Defendant was charged by county attorney's information with the crime of operating a motor vehicle while intoxicated, second offense, in violation of section 321.281, Code, 1962. He pleaded not guilty, was tried before court and jury and found guilty of the offense charged. Defendant admitted in open court, in the absence of the jury, the prior conviction alleged in the information.
Defendant through his attorneys attempted to appeal to this court from the final judgment by filing with the clerk of the district court a notice of appeal addressed only to the clerk. Defendant elected to submit his attempted appeal on a clerk's transcript which reveals no notice of appeal was addressed to or served on the state or its attorneys of record in the district court and filed with the clerk, with evidence of service thereof endorsed thereon or annexed thereto, as plainly required by Code section 793.4.
We have no jurisdiction of the attempted appeal and it is dismissed. State v. Fees, 250 Iowa 163, 93 N.W.2d 103. See also State v. Addison, 250 Iowa 712, 716, 95 N.W.2d 744, 747.
If, as appears likely, the attempted appeal was taken for the purpose of delay, it has accomplished its purpose.
Appeal dismissed.